CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT




This Confidential Severance and Release Agreement (this ‘Agreement’) is made and
entered into effective as of the date set forth below by and between Carol
Pearson (‘Pearson’) and Synthesis Energy Systems, Inc., a Delaware Corporation
(including its associated companies, partners, partnerships, officers,
directors, managers, employees, shareholders, agents, attorneys, accountants,
representatives, and assigns) (hereafter referred to collectively as the
‘Company’).




1.

Termination of Employment.  Pearson and the Company are entering into this
Agreement as a way of amicably concluding the employment relationship as an
involuntary termination by the Company effective April 4, 2008, and resolving
any dispute or potential dispute or claim that Pearson has or might have with
the Company.  This Agreement is not and should not be construed as an allegation
or admission on the part of the Company that it has acted unlawfully or violated
any state or federal law or regulation.  The Company, its officers, directors,
employees, shareholders, managers, agents, attorneys, accountants,
representatives and assigns specifically disclaim any liability to Pearson or
any other person for any alleged violation of rights or for any alleged
violation of any order, law, statute, duty, policy or contract.   




2.

Severance Benefits.  As consideration for Pearson agreeing to release the
Company from all claims that are described in Section 9, herein, the Company
will:




a.

Provide Pearson with continuation of her current salary, beginning on April 4,
2008 (the ‘Terminate Date’), and ending on the first anniversary of the
Termination Date (minus applicable withholding), paid through the Company’s
typical payroll practices;  and




b.

Pay for Pearson’s continuation of health benefits through the Company’s payment
of her COBRA premiums, provided that she elects COBRA within the time period
required by law, but only for twelve months from the date of termination or
until Pearson is eligible to participate in the health insurance plan of another
employer, whichever is sooner; and




c.

Notwithstanding Section 5(e) of her Employment Agreement dated July 27, 2006
(the “Employment Agreement”) and anything to the contrary contained in the
related Nonstatutory Stock Option Agreement  dated July 27, 2006 granting
Pearson an option to purchase 30,000 full shares of the Company’s common stock
at an option price equal to $6.25 per share (the “Initial Option Agreement”), or
anything to the contrary contained in that certain Nonstatutory Stock Option
Agreement dated December 21, 2006 granting Pearson an option to purchase 200,000
full shares of the Company’s common stock at an option price equal to $6.18 per
share (the “Second Option Agreement,” and, together with the Initial Option
Agreement, the “Option Agreements”), the Company agrees that Pearson will have
the right to exercise her stock options that have vested under the Option
Agreements as of





1







--------------------------------------------------------------------------------

the date of this Agreement (i.e., options for 92,000 shares of the Company's
common stock) at any time before the expiration of the Option Period, as that
term is defined in the respective Option Agreements (collectively with subpart a
and b referred to as the ‘Severance Benefits’).  With respect to the 92,000
Options that have vested as of the date of this Agreement, the Option Agreements
shall remain in full force and effect.




3.

Tax Consequences.  Pearson acknowledges and agrees that the Company has made no
representations to her regarding the tax consequences of any Severance Benefits
received by her pursuant to this Agreement, including, but not limited to,
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations thereunder.  




4.

Entire Consideration.  Pearson agrees that the Severance Benefits described in
Section 2, herein, constitute the entire amount of consideration provided to her
under this Agreement.  Pearson further agrees that she will not seek any further
compensation for any other claimed damage, costs, severance, income, or
attorney's fees.




5.

Non-Disclosure Agreement.  Without the express written agreement of the
Company’s President and Chief Executive Officer, Pearson agrees never to
disclose the existence, facts, terms, or amount of this Agreement, nor the
substance of the negotiations leading to this Agreement, to any person or
entity, other than to her spouse, personal attorney, personal accountants, or
personal tax preparer, any such disclosure to such persons to be made only if
the relevant person must have such information for the performance of his or her
 responsibilities.  To the extent required by law or applicable regulation,
Pearson may also disclose the provisions of this Agreement to the appropriate
taxing authorities.




6.

Non-Disparagement.  Pearson agrees not to make any disparaging remark about the
Company or its directors, officers, shareholders, employees, attorneys,
accountants, agents, business partners and affiliates, and representatives.
  The Company agrees not to make any disparaging remark about Pearson.  Pearson
agrees to have no further contact with any customer, business partner or
business affiliates of the Company with respect to current or prospective
projects of the Company.  




7.

Reference Letter.   The Company will not provide any reference for Pearson
except to confirm dates of employment, position held, and to confirm final
salary.




8.

Representations Concerning Claims.  Pearson represents that she has not and will
not file any complaints, claims or actions against the Company with any court or
agency, regarding any matters or claims that arose prior to Pearson’s execution
of this Agreement, and that if any court or agency assumes jurisdiction on
behalf of Pearson for any complaint, claim or action against the Company she
will direct that court or agency to withdraw from or dismiss with prejudice the
matter.  Pearson further understands and agrees that if she or someone acting on
her behalf files, or causes to be filed, any such claim, charge, complaint, or
action against the Company, she expressly waives any right to recover any
damages or other relief, whatsoever, from the Company including costs and
attorneys’ fees.





2







--------------------------------------------------------------------------------




9.

Pearson’s Release of All Claims.  In exchange for the consideration provided and
described in Section 2 herein, Pearson, for herself, her heirs, executors,
administrators, successors and assigns, does fully and forever release and
discharge the Company as the parties released, from all actions, lawsuits,
grievances, and claims of any nature whatsoever, whether accrued or not accrued,
 known or unknown.  This Release specifically includes, but is not limited to,
all claims arising under any federal, state or local fair employment practice
laws, workers' compensation laws, and any other employee relations statute,
executive order, law and ordinance, including, but not limited to, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Acts of 1964, as
amended; the Civil Rights Act of 1991; the Americans With Disabilities Act of
1990; the Employee Retirement Income Security Act of 1974 (‘ERISA’), as amended;
the Family and Medical Leave Act; state fair employment practice acts; any local
human rights law; and any tort or contract cause of action or theory.  Nothing
herein shall preclude either party from enforcing the terms of this Agreement.
 Pearson acknowledges that she has been paid all compensation owed to her as of
the date of this Agreement with the exception of the Severance Benefits due and
payable in this Agreement.  




The parties release and waive all claims the other has or may have against each
other, known or unknown, under the Employment Agreement, except with respect to
Pearson’s obligations under Section 4(a) of the Employment Agreement and the
enforcement provisions of Section 4(c) of the Employment Agreement.
 Specifically, the Company releases Pearson from all post-employment obligations
she would otherwise owe to the Company under Section 4(b) of the Employment
Agreement.




10.

Pearson’s Acknowledgements.  Pearson acknowledges that she is advised in writing
by this Agreement to consult with an attorney before signing this Agreement,
including with respect to the release of all claims under Section 9 herein and
with respect to the tax consequences of the severance benefits described in
Section 2 herein, and that Porter & Hedges, LLP is acting as counsel to the
Company with respect to this Agreement.  Pearson further acknowledges that in
return for signing this Agreement, she will receive consideration beyond that
which she was entitled to receive before entering into this Agreement and that
she is not otherwise entitled to receive under her Employment Agreement.   




11.

Voluntary Action.  Pearson represents and agrees that she is knowingly and
voluntarily entering into this Agreement, and that she has relied solely and
completely upon her own judgment or the advice of her attorney in entering into
this Agreement.  




12.

Entire Agreement.  This Agreement sets forth the entire agreement between
Pearson and the Company and fully supercedes and replaces any and all prior
agreements or understandings, written or oral, between the Company and Pearson
pertaining to the subject matter of this Agreement, including, but not limited
to, the Employment Agreement, except as set forth in Section 9 above. Pearson
and the Company represent and acknowledge that in executing this Agreement they
do not rely upon and have not relied upon any representation or statement made
by any of the parties or by any of the





3







--------------------------------------------------------------------------------

parties' agents, attorneys, employees, or representatives with regard to the
subject matter, basis, or effect of this Agreement or otherwise, other than
those specifically stated in this written Agreement.




13.

Governing Law.  This Agreement will be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws.  Any dispute related to this Agreement must be
brought in the courts of Harris County, Texas.




14.

Time Period for Enforceability/Revocation of Agreement.   Pearson may take up to
twenty-one (21) days to consider this Agreement prior to executing it.  Pearson
may sign this Agreement at any time during this twenty-one (21) day period.  Any
changes made to this Agreement after presentation to Pearson will not re-start
the running of the twenty-one (21) day period.  Furthermore, Pearson has a seven
(7) day period after executing this Agreement during which time Pearson may
revoke Pearson’s consent to the Agreement by giving written notification of the
decision to revoke to the Company’s President and Chief Executive Officer.  This
Agreement will not become effective or enforceable until such revocation period
has expired.  




Signed and agreed to by the parties:




/s/ Carol Pearson

CAROL PEARSON:

Dated

4/4/2008







SYNTHESIS ENERY SYSTEMS, INC.




BY:

/s/ David Eichinger

Dave Eichinger

Chief Financial Officer

Dated:

April 4, 2008








4





